                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

CHRISTOPHER L. WIESMUELLER,                       )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )       NO. 3:18-cv-01257
                                                  )
CARY OLIVER, et al.,                              )       JUDGE CAMPBELL
                                                  )       MAGISTRATE JUDGE NEWBERN
     Defendants.                                  )

                                             ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

57), recommending the Court dismiss Plaintiff’s Racketeer Influenced and Corrupt Organizations

Act (“RICO”) claims without prejudice for lack of subject matter jurisdiction, decline to exercise

supplemental jurisdiction over Plaintiff’s state-law claims, and deny Defendants’ motions to

dismiss (Doc. Nos. 13, 15, 17) as moot. The Report and Recommendation is ADOPTED for the

reasons set forth below.

         In the Report, the Magistrate Judge determined the Court lacks subject matter jurisdiction

of Plaintiff’s RICO claims based on the “domestic relations exception.” The Magistrate Judge also

recommends the Court decline supplemental jurisdiction over Plaintiff’s state law claims.

         Plaintiff has filed objections (Doc. No. 59) to the Report and Recommendation. Under 28

U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any portion of a report

and recommendation to which a specific objection is made. United States v. Curtis, 237 F.3d 598,

603 (6th Cir. 2001). General or conclusory objections are insufficient. See Zimmerman v. Cason,

354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections to the magistrate’s

report made to the district court will be preserved for appellate review.” Id. (quoting Smith v.
Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting the review, the

court may “accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

       Plaintiff first argues the Magistrate Judge erred in concluding Plaintiff’s RICO claims are

subject to the domestic relations exception. (Doc. No. 59 at 2). Plaintiff’s last objection likewise

pertains to the Magistrate Judge’s determination that the domestic relations exception deprives the

Court of subject matter jurisdiction over Plaintiff’s claims. (See id. at 4 (“The Magistrate [Judge],

without having heard testimony, is seemingly making or inferring a credibility determination or

determining jurisdiction based on implied motive.”)). The Magistrate Judge examined Plaintiff’s

desired relief – an injunction divesting Defendants of the house at issue and a money judgment

based on Plaintiff’s alleged marital share of the expected and accrued equity in the property – and

concluded Plaintiff seeks to modify the order entered in his state court divorce proceeding that

found the house at issue to be a rental property and awarded use and possession to Defendant

Wiesmueller. (Doc. No. 57 at 9-11). The Magistrate Judge also noted that to award the requested

relief would require this Court to entangle itself in questions of state family law to determine

Plaintiff’s marital share of the accrued equity. The Court is not persuaded the Magistrate Judge

erred in her conclusion that Plaintiff’s RICO claims are subject to the domestic relations exception.

       Even if the Magistrate Judge erred and the Court has subject matter jurisdiction over

Plaintiff’s RICO claims, however, Plaintiff has failed to state a viable RICO claim, as the

Magistrate Judge and Defendants point out. (Doc. Nos. 57, 14, 16, 18). The Magistrate Judge found

the Complaint failed to adequately allege underlying predicate racketeering acts of wire fraud,

pointing out Plaintiff’s allegations only identified the relevant communications without alleging

why the statements in those communications were fraudulent. (Doc. No. 57 at 12-13).



                                                 2
Additionally, the Magistrate Judge determined the allegations in the Complaint: (1) failed to

provide a clear description of the nature of the Defendants’ alleged scheme to defraud, (2) offered

no plausible foundation for the Defendants’ alleged wire fraud, and (3) failed to allege any facts

that would establish the necessary scienter for the alleged scheme to defraud. (Id. at 12-14).

        Plaintiff appears to assert the Magistrate Judge erred in determining his allegations of wire

fraud were insufficient, arguing “[w]ire fraud and mail fraud do not require each interstate

communication to be fraudulent in and of themselves, but merely to further the fraud, which is

sufficiently pled.” (Doc. No. 59 at 3). Plaintiff is correct that not every wire has to be fraudulent

in and of itself. See United States v. Frost, 125 F.3d 346, 354 (6th Cir. 1997) (holding a RICO

claim can exist even if the mailings were “innocent” or “legally necessary”). However, when the

alleged wire fraud is based on a scheme to defraud involving misrepresentations, as in the present

case, a plaintiff must allege the specific affirmative misrepresentations and identify the basis for

inferring scienter to satisfy the heightened pleading standards of Rule 9(b). See Kerrigan v.

ViSalus, Inc., 112 F. Supp. 3d 580, 607 (E.D. Mich. 2015); see also Heinrich v. Waiting Angels

Adoption Servs., Inc., 668 F.3d 393, 406 (6th Cir. 2012) (“Rule 9(b) requires not only specifying

the false statements and by whom they were made but also identifying the basis for inferring

scienter.”). Plaintiff’s Complaint fails to allege any specific affirmative misrepresentations or

identify the basis for inferring scienter.

        To the extent Plaintiff asserts the Magistrate Judge analyzed the sufficiency of his wire

fraud allegations under an incorrect pleading standard, (Doc. No. 59 at 3), the Court disagrees. As

Defendants correctly point out in their Response, the Magistrate Judge properly relied on Heinrich

v. Waiting Angels Adoption Servs., Inc., 668 F.3d 393 (6th Cir. 2012) in reaching her determination




                                                 3
that Plaintiff was required to satisfy the heightened pleading requirements of Rule 9(b) for pleading

predicate acts of wire fraud. (Doc. No. 62).

       For the reasons described above, Plaintiff’s objections fail to state viable grounds to

challenge the Magistrate Judge’s conclusions, nor do they otherwise provide a basis to reject or

modify the Report and Recommendation. Thus, having fully considered Plaintiff’s objections, the

Court concludes they are without merit, and that the Report and Recommendation should be

adopted and approved. Accordingly, Plaintiff’s RICO claims are DISMISSED, without prejudice,

for lack of subject matter jurisdiction, and his state law claims are DISMISSED, without prejudice.

Defendants’ pending motions to dismiss (Doc. Nos. 13, 15, 17) and all other pending motions are

denied as moot.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.

                                                      ________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
